177 S.W.3d 857 (2005)
SOUTHWESTERN BELL TELEPHONE COMPANY, Plaintiff/Respondent,
v.
DIZDAR BROTHERS SEWER & CONSTRUCTION CO., INC., Defendant/Appellant.
No. ED 85606.
Missouri Court of Appeals, Eastern District, Division Three.
November 22, 2005.
Suzanne L. Montgomery, Nancy E. Emmel, Sindel & Emmel, St. Louis, MO, for respondent.
Thomas A. Connelly, Thomas A. Connelly, P.C., St. Louis, MO, for appellant.
Before KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, J., and BOOKER T. SHAW, J.

ORDER
PER CURIAM.
This is an appeal from a judgment in plaintiff's favor for damage to an underground telephone cable. The trial court's judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976).
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a written memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).